Citation Nr: 9906137	
Decision Date: 03/05/99    Archive Date: 03/11/99

DOCKET NO.  94-32 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to an effective date prior to August 20, 1991 for 
the grant of a 100 percent rating for service-connected post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Pennsylvania Department of 
Military Affairs 


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. L. Wasser, Associate Counsel

INTRODUCTION

The veteran had active military service from November 1968 to 
February 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 1995 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) of the 
Department of Veterans Affairs (VA) which increased the 
rating for service-connected PTSD from 30 percent to 100 
percent, effective August 20, 1991, after determining that 
the veteran was unemployable as a result of this disability.  
The veteran appealed for an earlier effective date for the 
100 percent rating.  He testified at an RO hearing in 
February 1996; in May 1996, the hearing officer confirmed the 
denial of an earlier effective date.  The veteran was 
informed of this decision in a May 1996 supplemental 
statement of the case.  A personal hearing was held before a 
traveling member of the Board (i.e. a Travel Board hearing) 
in August 1998. 

The Board notes there are other matters which are not on 
appeal at this time.  In a May 1995 decision, the RO denied 
service connection for soft tissue sarcoma of the bladder and 
denied secondary service connection for cardiovascular 
disease.  The veteran has not filed a notice of disagreement 
as to this determination.  Hence, it is not before the Board.  
38 U.S.C.A. § 7105 (West 1991).

By a letter dated in April 1997, the RO notified the veteran 
of the specific monetary amounts he would be receiving for 
his disability compensation, with additional monies due to 
the addition of two dependents, beginning August 1, 1996.  In 
May 1997, the veteran submitted a notice of disagreement, and 
asserted that an earlier effective date should be assigned 
for the addition of two dependents to his compensation award.  
The RO promulgated a statement of the case on this issue in 
July 1997.  The veteran never filed a substantive appeal as 
to this issue, nor is the issue certified for appellate 
review.  Consequently, such issue is not before the Board.  
38 U.S.C.A. §§ 7104, 7105 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 20.200, 20.202, 20.302 (1998); Roy v. Brown, 5 Vet. App. 
554 (1993).  

In an October 1997 decision, the RO determined that there was 
no clear and unmistakable error (CUE) in a March 1971 RO 
decision which denied service connection for a nervous 
condition.  The veteran has not filed a notice of 
disagreement as to this determination.  Hence, it is not 
before the Board.  38 U.S.C.A. § 7105 (West 1991).

At the August 1998 Travel Board hearing, the veteran's 
representative appears to have raised a claim for entitlement 
to an effective date prior to December 6, 1989 for a grant of 
service connection for PTSD.  As this issue is not currently 
in appellate status, it is referred to the RO for appropriate 
action.


REMAND

Initially, the Board notes that service connection was 
established for PTSD in a February 1995 RO decision, with a 
30 percent rating effective December 6, 1989 (the date of his 
initial claim).  In an August 1995 rating decision, the RO 
assigned a 100 percent rating for the veteran's PTSD, 
effective August 20, 1991.  The veteran contends that an 
earlier effective date of December 6, 1989 should be assigned 
for the grant of a 100 percent rating.

The Board notes that in a July 1993 disability determination, 
the Social Security Administration (SSA) awarded the veteran 
disability benefits based on a primary diagnosis of PTSD, and 
a secondary diagnosis of depression.  The SSA determined that 
the veteran became disabled on August 20, 1991.

At the August 1998 Travel Board hearing, the veteran 
testified that he was treated for PTSD at the Presbyterian 
Hospital (apparently in Philadelphia) in 1989, and 
immediately transferred to the Philadelphia Psychiatric 
Hospital, where he received additional treatment for PTSD.  
Records of such treatment are not associated with the claims 
file and should be obtained. 

Moreover, the veteran testified that he was treated at the 
Philadelphia VA Medical Center (VAMC) from 1989 to 1990 or 
1991, when he said he went to the Martinsburg VAMC.  Records 
of treatment at the Philadelphia VAMC from 1989 to 1990 or 
1991 are not associated with the file, and there are no 
records of treatment at the Martinsburg VAMC dated in 1991.  
Additionally, by a letter dated in February 1993, a social 
worker from the Philadelphia Vet Center stated that the 
veteran had been seen there since 1983, and that he had also 
been referred for VA outpatient treatment in 1984; no 
clinical records of treatment for PTSD at the Vet Center are 
associated with the file.  Hence, further development is 
indicated.  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA 
medical records are in constructive possession of the 
Secretary and the Board, and must be obtained if the material 
could be determinative of the claim).

In light of the foregoing, the case is REMANDED to the RO for 
the following:

1.  The RO should obtain all PTSD 
treatment records dated from 1989 to 1991 
(VA and private) that are not currently 
in the veteran's file and associate them 
with the claims folder.  In particular, 
the RO should attempt to obtain medical 
records dated during the period in 
question from the Presbyterian Hospital, 
the Philadelphia Psychiatric Hospital, 
the Philadelphia VAMC, the Martinsburg 
VAMC, and the Philadelphia Vet Center.

2.  Following completion of the above, 
the RO should readjudicate the claim for 
an effective date prior to August 20, 
1991 for a 100 percent rating for PTSD.  
If the claim remains denied, the veteran 
and his representative should be provided 
an appropriate supplemental statement of 
the case and given the opportunity to 
respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The veteran 
need take no action until he is notified. The Board intimates 
no opinion, either factual or legal, as to the ultimate 
conclusion warranted.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	GEORGE R. SENYK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).

- 5 -


